 1

 2                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 3                                   AT TACOMA

 4
     ERIC QUINN FRANKLIN,                            CASE NO. C19-5017 BHS
 5
                             Petitioner,             ORDER DENYING PETITIONER’S
           v.                                        MOTIONS TO AMEND
 6
     ROBERT W. FERGUSON,
 7
                             Respondent.
 8

 9
           This matter comes before the Court on Petitioner Eric Quinn Franklin’s
10
     (“Franklin”) three motions to amend judgment, Dkts. 27, 29, 30.
11
           On February 15, 2019, Franklin filed a petition for writ of habeas corpus
12
     challenging a 2002 state court conviction. Dkt. 6. On April 2, 2019, Respondent Robert
13
     W. Ferguson (“State”) filed a motion to dismiss the petition because Franklin was no
14
     longer in state custody and the petition was untimely. Dkt. 18. On May 16, 2019, the
15
     Honorable David W. Christel, United States Magistrate Judge, issued a Report and
16
     Recommendation (“R&R”) recommending that the Court grant the State’s motion. Dkt.
17
     22. Judge Christel set May 31, 2019 as the deadline for filing objections. Id. On June 3,
18
     2019, The Court adopted the R&R stating that no objections had been filed. Dkt. 23. On
19
     June 11, 2019, Franklin filed objections. Dkt. 25.
20
           On July 2, 2019, Franklin filed a motion to amend judgment. Dkt. 27. On July
21
     11, 2019, Franklin filed another motion, which is a supplement to the previous motion.
22


     ORDER - 1
 1   Dkt. 29. On July 12, 2019, Franklin filed another motion to amend judgment. Dkt. 30.

 2   Franklin argues that his petition is proper because he meets an exception to the general

 3   rule that a “defendant generally may not challenge the enhanced [federal] sentence

 4   through a petition under § 2254 on the ground that the prior [state] conviction was

 5   unconstitutionally obtained.” Lackawanna Cty. Dist. Attorney v. Coss, 532 U.S. 394,

 6   403–04 (2001). Franklin contends that his state court conviction was obtained in

 7   violation of the Double Jeopardy Clause of the Constitution. Dkt. 27. The Supreme

 8   Court, however, has only recognized a few exceptions to this general rule and violation of

 9   the Double Jeopardy Clause is not one of them. Thus, even if Franklin’s petition could

10   be reviewed on the merits despite the serious issues with prerequisites such as exhaustion

11   and timeliness, Franklin has failed to establish that his enhanced sentence was obtained in

12   violation of “clearly established Federal law, as determined by the Supreme Court of the

13   United States.” 28 U.S.C. § 2254. Accordingly, the Court DENIES Franklin’s motions

14   to amend, Dkts. 27, 29, 30, and DENIES Franklin a certificate of appealability.

15          IT IS SO ORDERED.

16          Dated this 12th day of September, 2019.

17

18

19
                                               A
                                               BENJAMIN H. SETTLE
                                               United States District Judge

20

21

22


     ORDER - 2
